94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jay L. WERNER, Appellant,v.Stephen L. HILL, United States Attorney, Western District ofMissouri, Appellee.
No. 96-1572.
United States Court of Appeals, Eighth Circuit.
Submitted July 30, 1996.Filed August 2, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Jay L. Werner appeals from the district court's1 order dismissing his declaratory-judgment action challenging the constitutionality of Federal Rule of Criminal Procedure 6(d) and 28 U.S.C. § 515 (1994).  Having reviewed the record and the parties' briefs, we conclude that the district properly dismissed the action.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri